              Case 2:17-cr-00281-RAJ Document 70 Filed 09/11/20 Page 1 of 1




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
 7    UNITED STATES OF AMERICA,                          NO. CR17-281 RAJ
 8                           Plaintiff,
                                                         ORDER GRANTING MOTION TO
 9                      v.                               SEAL EXHIBITS 1 THROUGH 4 TO
                                                         GOVERNMENT’S RESPONSE TO
10
                                                         DEFENDANT’S MOTION FOR
      ANGELO GUTIERREZ,
11                                                       COMPASSIONATE RELEASE
                                                         PURSUANT TO 18 U.S.C.
12                           Defendant.
                                                         § 3582(c)(1)(A)
13
14         This matter has come before the Court on the motion to seal Exhibits 1 through 4 to
15 Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to 18
16 U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and records in this case and
17 finds there are compelling reasons to permit the filing under seal of the Exhibits 1 through
18 4 to Government’s Response to Defendant’s Motion for Compassionate Release Pursuant
19 to 18 U.S.C. § 3582(c)(1)(A), due to the sensitive information contained therein.
20         IT IS HEREBY ORDERED that the Motion (Dkt. #67) is GRANTED. Exhibits 1
21 through 4 to Government’s Response to Defendant’s Motion for Compassionate Release
22 Pursuant to 18 U.S.C. § 3582(c)(1)(A) be filed under seal.
23         DATED this 11th day of September, 2020.
24
25
26
                                                     A
                                                     The Honorable Richard A. Jones
27                                                   United States District Judge
28
     ORDER GRANTING MOTION TO SEAL - 1                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Gutierrez, CR17-281 RAJ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
